DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-13, 15-30 and 32-33 are pending and have been examined in this application.
 Claims 1, 3, 6-7, 16, 18, 21, 26 are currently amended; claims 14 and 31 are canceled; claims 2, 4-5, 8-13, 15, 17, 19-20, 22-25, and 27-30 are original; claims 32 and 33 are new;
Claims 1-13, 15-30 and 32-33 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 5/22/2020 and reviewed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-13, 15-30 and 32-33 have been considered but are moot because the arguments do not apply to the current rejection of Oh necessitated by the amendments to the claims. Additionally, the arguments are not persuasive. 
Regarding Applicants argument wherein “…the central circular holes are located in tabs…” the Examiner asserts that the tabs are portion of the tip that are bent from the portion of the tip to form the opening. Thus, the Examiner has broadly and reasonably interpreted that the opening is located in the distal end portion of the tip.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Pat. Pub. No. 20090057498 A1).
	Regarding claim 1, Oh ‘498 teaches a cable support comprising:  	a cable-receiving saddle (Oh; 12) having a varying width, a first end (Oh; O1 see annotated figure below) and a second end (Oh; O2 see annotated figure below) opposite the first end;  	a stem (Oh; 30) emerging from the first end of the saddle and terminating in a first distal end portion (Oh; top end portion of 30); 	a tip (Oh; portion having 108) emerging from the second end of the saddle and terminating in a second distal end portion (Oh; end of 108);  	an opening (Oh; one of 118 and 120) located in the distal end portion of the tip, wherein the opening has a width and a height and wherein the width is greater than the (Oh; see annotated Fig. 48 below); and  	a wire retainer (Oh; 88) passing through the opening and having an open position for loading a cable onto the cable-receiving saddle and a closed position to selectively contain a cable-receiving area (Oh; area defined by 12 and 88) of the cable support that is located above the saddle and between the tip and stem, the wire retainer comprising a u-shaped portion (Oh; portion of 188 near 108) and a pair of legs (Oh; 132, 134) emerging from each end of the u-shaped portion and terminating in distal ends, the distal ends of each leg bending inwardly toward the other leg (see Figs. 1-8 for configuration).
 	Oh teaches various embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the opening having the width larger than the height of the opening as disclosed in Fig. 48. The motivation would have been to facilitate the attachment and detachment of the wire. Therefore, it would have been obvious to modify Oh as specified in claim 1.

    PNG
    media_image1.png
    522
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    815
    704
    media_image2.png
    Greyscale

claim 3, Oh teaches when the wire retainer (Oh; 88) is in the open position, the legs (Oh; 132, 134) of the wire retainer slide within the opening and away from the stem (Oh; 30) to permit loading of cable onto the cable-receiving saddle (Oh; 12).  
Regarding claim 4, Oh teaches when the wire retainer (Oh; 88) is in the closed position, the distant ends of each leg (Oh; 132, 134) pass around the distal end of the stem to secure the cable within the cable-receiving area (Oh; area defined by 12 and 88).  
Regarding claim 5, Oh teaches the distal end portion of the stem (Oh; 30) comprises a pair of notches (Oh; 86, 87) on opposing sides of the distal end portion of the stem for retaining the bent distal ends of the wire retainer (Oh; 88) when the wire retainer is in the closed position.  
Regarding claim 6, Oh teaches the widest width of the saddle (Oh; 12) is wider than the widest width of the opening.  
Regarding claim 7, Oh teaches the cable support (Oh; 10) has a central portion (Oh; central portion having 20) and flanges (Oh; 22, 24) at either side of the central portion.  
Regarding claim 8, Oh teaches wherein the central portion (Oh; central portion having 20) varies in width (as seen from the side).  
Regarding claim 9, Oh teaches wherein the flanges (Oh; 22, 24) extend from the central portion of the J-Hook cable support at an angle between 0 and 90 degrees.  
Regarding claim 10, Oh teaches the flanges (Oh; 22, 24) are curved in shape.  
claim 11, Oh teaches the distal end portion of the stem (Oh; 30) comprises fastener holes (Oh; 82, 84) for use with at least one of screws, rivets, and nails [Oh; 0081].  
Regarding claim 12, Oh teaches the tip (Oh; portion having 108) of the saddle is oriented such that the planes occupied by the tip and the stem (Oh; 30) form an angle between 0 and 90 degrees.  
Regarding claim 13, Oh teaches the cable support is composed of at least one of brass, steel, copper, and aluminum [Oh; 0010].  
Regarding claim 15, Oh teaches the wire retainer (Oh; 88) provides structural support for the cable support [capable/intended use].  
Regarding claims 32 and 33, Oh teaches when the wire retainer is in the open position, the distal ends of each leg of the wire retainer remain within the cable-receiving area and retain the wire retainer within the opening (e.g. the wire retainer is pivtable, thus, when the wire retainer is pivoted such that the legs are moved upward the formation of opening would allow the cables to be received while the legs are positioned within the cable receiving area).
Claims 2 and 16-29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Pat. Pub. No. 20090057498 A1) in view of Rinderer (U.S. Pat. No. 5961081).
Regarding claim 16, Oh teaches an assembly for supporting cable comprising: 	a. a first and second cable support (Oh; 10 as shown in Fig. 43) attached to a mounting member (Oh; 150, 200), the mounting member comprising a vertical member (Oh; 150 and or vertical member of 200 as shown in Figs. 26-28) and a horizontal (Oh; horizontal top member of 200). 	b.    each cable support comprising a cable-receiving saddle (Oh; 12) having a varying width, a first end (Oh; O1 see annotated figure above) and a second end  (Oh; O2 see annotated figure above) opposite the first end; 	c.    a stem (Oh; 30) emerging from the first end of the saddle and terminating in a distal end portion (Oh; top end of 30); 	d.    a tip (Oh; portion having 108) emerging from the second end of the saddle and terminating in a distal end portion; 	e.    an opening (Oh; one of 118, 120) located in the distal end portion of the tip wherein the opening has a width and a height and wherein the width is greater than the height (Oh; see annotated figure 48 above for configuration);  	f.    a wire retainer (Oh; 88) passing through the opening and having at least an open position for loading a cable onto the cable-receiving saddle and a closed position to selectively contain a cable-receiving area (Oh; area defined by 12 and 88) of the cable support that is above the saddle and between the tip and stem, the wire retainer comprising a u-shaped portion (Oh; portion of 88 near 108) and a pair of legs (Oh; 132, 134) emerging from each end of the u-shaped portion and terminating in distal ends, the distal ends of each leg bending inwardly toward the other leg.
 	Oh teaches various embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the opening having the width larger than the height of the opening as disclosed in Fig. 48. The motivation would have been to facilitate the attachment and detachment of the wire. 	Furthermore, Oh is silent to disclose a bend substantially perpendicular to a 
 	The Examiner notes that it would have been an obvious matter of design choice to make the u-shaped portion of the retainer having the bend substantially perpendicular to the plane containing the legs of the wire retainer, such that the bend in the wire retainer capable of holding the wire retainer within the opening when the wire retainer is in the closed position e.g. by providing the u-shape portion slide configuration as disclosed in Fig. 3 of Rinderer; since, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would have been to facilitate the attachment and detachment of the retainer. 
  	Regarding claim 17, Oh teaches the cable supports (Oh; 10) are removable by the end user [capable].  
 	Regarding claims 2 and 18, Oh as modified teaches the u-shaped portion of the wire retainer (Oh; 88) comprises a bend substantially perpendicular to a plane containing the legs (Oh; 132, 134) of the wire retainer, the bend in the wire retainer capable of holding the wire retainer within the opening when the wire retainer is in the closed position.
However, Oh is silent to disclose a bend substantially perpendicular to a plane containing the legs of the wire retainer, the bend in the wire retainer capable of holding the wire retainer within the opening when the wire retainer is in the closed position.
In re Dailey et al., 149 USPQ 47. The motivation would have been to facilitate the attachment and detachment of the retainer. 
 	Regarding claim 19, Oh teaches the assembly of claim 16, wherein the wire retainer (Oh; 88) is removable by the end user (capable/intended use).  
 	Regarding claim 20, Oh teaches when the wire retainer (Oh; 88) is in the closed position, the distant ends of each leg (Oh; 132, 134) pass around the distal end of the stem to secure the cable within the cable-receiving area (Oh; area defined by 12 and 88).  
 	Regarding claim 21, Oh teaches wherein when the wire retainer (Oh; 88) is in the open position, the legs (Oh; 132, 134) of the wire retainer slide within the opening and away from the stem to permit loading of cable onto the cable-receiving area (Oh; area defined by 12 and 88).  
 	Regarding claim 22, Oh teaches the horizontal member (Oh; Fig. 27 or 26 top member of 200/230) comprises a bend at an angle between 0 and 90 degrees relative to the plane of the horizontal member.  
claim 23, Oh teaches the horizontal member (Oh; Fig. 27 or 26 top member of 200/230) is capable of pivoting relative to the vertical member. Furthermore, it is noted that making know invention integral or separable is considered within the level of ordinary skill in the art see e.g. MPEP 2144.04. Thus, if element 230 of Oh is made detachable via a fastener, such configuration would permit the horizontal member to pivot with respect to the vertical member. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Oh such that the horizontal member is pivotable with respect to the vertical member. The motivation would have been to make the clamp of Oh mountable in various orientations. 
 	Regarding claim 24, Oh teaches the cable supports (Oh; 10) are fastened to opposite sides of the vertical member (Oh; see Fig. 43 for configuration).  
 	Regarding claim 25, Oh teaches the cable supports (Oh; 10) are fastened to the same side of the vertical member (Oh; see Fig. 43 for configuration).  
 	Regarding claim 26, Oh teaches wherein more than two cable supports (Oh; 10) attached to the vertical member (Oh; 150).  
Regarding claim 27, Oh teaches the vertical member (Oh; 150) contains at least two fastener holes (Oh; central holes of 150 as shown in Figs. 14-15) allowing the end user to select the location of the cable support [capable/intended use].  
Regarding claim 28, Oh teaches the location of the fastener holes on the vertical member (Oh; 150) are spaced substantially the same distance apart as are the fastener holes on the stem of the cable support (Oh; see Fig. 17 for configuration). Furthermore, it is noted that providing holes on the desired spacing is considered within 
	Regarding claim 29, Oh teaches the distal end portion of the stem comprises a combination of fastener holes (Oh; 82, 84) for use with screws, rivets, or nails [Oh; 0081].  
Regarding claim 30, Oh teaches more than one fastener hole (Oh; 82, 84) is used to attach the cable support to the vertical member.  
Regarding claims 32 and 33, Oh teaches when the wire retainer is in the open position, the distal ends of each leg of the wire retainer remain within the cable-receiving area and retain the wire retainer within the opening for the reasons noted above.  However, assuming arguendo Oh does not disclose such configuration. 	Rinderer teaches the configuration of the wire retainer such that when the wire retainer is in the open position, the distal ends of each leg of the wire retainer remain within the cable-receiving area and retain the wire retainer within the opening (Rinderer; Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Oh with the retainer configuration as disclosed by Rinderer. The motivation would have been to facilitate the attachment and detachment of the retainer. Additionally, it would have been the obvious matter of design choice. Therefore, it would have been obvious to modify Oh as specified in claims 32 and 33
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631